11TH COURT OF APPEALS
                                       EASTLAND, TEXAS
                                          JUDGMENT

In the interest of J.R., a child,              * From the County Court
                                                 at Law of Ector County,
                                                 Trial Court No. CC-3368-PC.

Vs. No. 11-14-00360-CV                         * April 9, 2015

                                               * Per Curiam Memorandum Opinion
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

       This court has inspected the record in this cause and concludes that the appeal
should be dismissed. Therefore, in accordance with this court’s opinion, the appeal is
dismissed.